TIMMONS-GOODSON, Judge,
dissenting.
I disagree with the majority that the trial court’s order of dismissal is supported by its findings of fact. I therefore respectfully dissent.
“A dismissal under Rule 41(b)should be granted if the plaintiff has shown no right to relief or if the plaintiff has made out a col-orable claim but the court nevertheless determines as the trier of fact that the defendant is entitled to judgment on the merits.” Hill v. Lassiter, 135 N.C. App. 515, 517, 520 S.E.2d 797, 800 (1999). If the trial court grants a motion for involuntary dismissal, he must make findings of fact and state his conclusions of law separately as required by the Rule. Joyner v. Thomas, 40 N.C. App. 63, 65, 251 S.E.2d 906, 908 (1979). Failure to make the necessary findings of fact constitutes reversible error. Hill, 135 N.C. App. at 517, 520 S.E.2d at 800.
*697Such, findings are intended to aid the appellate court by affording it a clear understanding of the basis of the trial court’s decision, and to make definite what was decided[.] Finally, the requirement of findings should evoke care on the part of the trial judge in ascertaining the facts.
Id. at 518, 520 S.E.2d at 800 (quoting, Helms v. Rea, 282 N.C. 610, 619, 194 S.E.2d 1, 7 (1973)).
In the instant case, the trial court made the following findings of fact:
2. That the matter was tried by the Court without a jury.
3. That at the close of all the evidence, the court was of the opinion that the plaintiff had failed to prove by the greater weight of the evidence that she is the fee simple owner of the real property which is the subject of his action and this Court being of the opinion that the plaintiff, having failed to carry the burden of proof on said issue, was not entitled to a favorable answer to any of the subsequent issues and the Court being of the opinion that the action should be dismissed.
This order does not make known the grounds on which the court dismissed plaintiff’s claim and additionally does not set forth any conclusions of law to support its findings of fact. While a review of the transcript reveals that the trial court dismissed plaintiff’s claim because plaintiff had not shown that “she is the fee simple owner of the real property,” this Court is unable to determine the propriety of the order “unaided by findings of fact explaining the reasoning of the trial court.” Hill at 518, 520 S.E.2d at 800.
Since, the trial court failed to make the necessary findings, I would vote to remand for further findings and conclusions of law in support of its order of dismissal.